Exhibit 10.4
celaneselogoa04.jpg [celaneselogoa04.jpg]


 

January 6, 2017
Mr. Peter G. Edwards


Dear Peter,
On behalf of Celanese, I am pleased to offer you the role of Executive Vice
President and General Counsel of Celanese Corporation. Your position will be
based in Dallas, TX.
Base Salary
Your base salary will be $575,000 per year and will be payable on a bi-weekly
basis in accordance with the Company’s normal payroll practice. Your base pay
will be reviewed annually by the Compensation and Management Development
Committee (the “Compensation Committee”) of the Board of Directors.
Annual Bonus
You will be eligible to participate in the Company’s annual bonus plan. Our
bonus plan uses both a number of financial and non-financial measures and your
personal performance to determine your actual bonus payout each year. Your
annual bonus opportunity at target will be 75% of your eligible earnings with a
“Superior” opportunity for business performance of up to 150% of your base
salary. A personal performance modifier also currently allows for an additional
adjustment between 0% and 150% of your planned bonus payout to reflect your
individual performance relative to your annual objectives. Accordingly, the
absolute maximum payout for the annual bonus will be 225% of your base salary.
Initial Equity Award
Celanese believes that an executive’s interests should be aligned with
shareholder interests, in part through equity ownership in the Company. As a
result, you will receive an equity award as part of your initial offer package.
Your initial equity award will consist of the following:
Time-vesting Restricted Stock Units (Time-vesting RSUs): You will receive an
award of Time-vesting RSUs with a grant date fair value equal to approximately
$1,500,000 that will vest one-third each year for three years beginning on the
grant date. Once vested, the after-tax portion of these shares will be required
to be held until the EVP stock ownership guideline has been met, as described
later in this document.
The Compensation Committee must approve this award after your acceptance of this
letter, and the grant date will be set on the date of their approval.
Long-Term Incentive Awards
Celanese currently delivers Long-Term Incentive (LTI) compensation to senior
executives through annual grants of equity awards. Annual LTI awards are planned
to occur in the first quarter of each calendar year. The aggregate grant date
value and mix of awards are based on a combination of salary level, individual
contribution and performance, market levels of long-term incentive compensation
and other factors. Each year, the Compensation Committee evaluates the level of
awards and the mix among various stock-based vehicles. Going forward, you will
be eligible for an LTI award consistent with your position at the Company.


Your initial annual LTI target award amount for your role will be $1,000,000.
You will receive an annual grant in February 2017 at this target amount.


The complete terms of your initial equity award and annual LTI award will be
included in two separate award agreements sent to you after the grant date. All
equity awards will be subject to stock ownership requirements applicable to the
particular award and your position. You will be required to sign appropriate
award agreements and the Celanese LTI Claw-back agreement in order to receive
these awards.




1

--------------------------------------------------------------------------------




Change-in-Control Agreement; Severance
You will be eligible to receive change-in-control benefits as described in the
Change-in-Control Agreement that will be issued to you upon hire. Your long-term
incentive awards are governed by the terms and conditions of the applicable
individual award agreements.
You will be eligible for separation benefits under the Celanese Executive
Severance Benefit Plan in the event of a termination, not for cause, unrelated
to a change-in-control. Your benefits will be as provided in the Plan.
Stock Ownership Guidelines
In order to align our executives’ interests with those of our shareholders,
Celanese expects senior leaders to maintain equity ownership in the Company
commensurate with their position. You will be subject to stock ownership
guidelines applicable to your position as in effect from time to time. The
current EVP stock ownership guideline is equal to a value of three (3) times
your annual base salary and you will have five (5) years to meet the guideline.
In computing compliance with our stock ownership guidelines, a portion of the
value of any unvested Restricted Stock Unit awards (time- or performance-vested)
granted to you as well as 100% of any Celanese stock that you beneficially own
in your various Company and individual accounts will be included.
Employee Benefits
During your employment, you will be entitled to participate in the Company’s
employee benefit plans as in effect from time to time, on the same basis as
those benefits that are generally made available to other employees of the
Company. We offer medical and dental coverage, group life insurance and a
retirement savings plan that includes Company contributions of up to 11% of base
salary (comprised of 401(k) matching contributions of 100% on the first 6% of
the employee’s contributions plus a 5% Company retirement contribution), subject
to IRS code restrictions. For Executives, we have a Supplemental Non-Qualified
Savings Plan that allows for Company contributions on eligible pay that exceeds
the IRS limits. Celanese also offers a Deferred Compensation Program that you
may voluntarily elect to participate in. More information can be provided on
this plan.
Additionally, you will be eligible to participate in the Celanese Annual
Executive Physical Program including an annual physical with the Baylor Personal
Edge program.
Relocation Assistance
Celanese will assist in your relocation to the Dallas area under the provisions
of our relocation policy for new employees in effect at that time. Generally,
this policy provides for temporary living, the shipment of household goods, home
sale and purchase assistance (for homeowners) and a lump-sum payment to assist
with various miscellaneous expenses associated with your relocation. The home
sale and purchase assistance can be utilized for up to one (1) year after you
relocate to the Dallas area. Details of our relocation policy will be provided
to you under separate cover.
Should you voluntarily end your employment with Celanese for any reason within
one (1) year of your start date, Celanese will seek full repayment of any
relocation assistance provided to you.
Vacation
You will be entitled to four (4) weeks annual vacation. Vacation availability
for the first year of employment will be prorated based on your anticipated
start date, in accordance with the Company’s vacation policy.
Restrictive Covenant Agreement (RCA)
As a condition of your employment, you will be required to execute a Restrictive
Covenant Agreement (the “RCA”) with the Company regarding protection and
non-disclosure of confidential information and non--competition,
non-solicitation and no hire. A copy of the RCA will be provided to you under
separate cover.






2

--------------------------------------------------------------------------------






Terms & Conditions of Employment
This offer letter constitutes the full terms and conditions of your employment
with the Company. It supersedes any other oral or written promises that may have
been made to you.
Background Check & Drug Screen
This offer of employment is contingent upon the satisfactory completion of a
background check and pre-employment examination including tests for substance
abuse. If not satisfactorily completed, the offer will be rescinded.
Arrangements for the Hair Drug screen will be coordinated through Concentra
Medical Services (the required paperwork and instructions are enclosed). This
should be completed no later than two (2) weeks before your start date.
Employment Verification
As required by law, we will need to verify and document your identity and
eligibility for employment in the United States. You can find a complete list of
acceptable documents at http://www.uscis.gov/files/form/i-9.pdf. Please bring
appropriate documentation on your start date. Do not complete the form in
advance; you must complete it on your first day of employment.
Peter, we are very enthusiastic about you joining our team and your
contributions to Celanese. If these provisions are agreeable to you, please sign
the enclosed copy of this letter and return it to me.
Sincerely,


/s/ Mark C. Rohr


Mark Rohr
Chief Executive Officer, Celanese
 

Acknowledgment of Offer:
(Please check one)
þ
 
I accept the above described offer of employment with Celanese and understand
that my employment status will be considered at-will and may be terminated at
any time for any reason. Upon acceptance of this offer, I agree to keep the
terms and conditions of this agreement confidential. 
 
 
 
o
 
I decline your offer of employment.



Signature:
/s/ Peter G. Edwards
 
Date:
1/16/2017
 
Peter G. Edwards
 
 
 



Anticipated Start Date: ___________________


3